Motion for Rehearing Denied and Order filed February 15, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-01005-CR
                              NO. 14-15-01006-CR
                                  ____________

                    NATHAN RAY FOREMAN, Appellant

                                           V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1374837

                                    ORDER

      Appellant Nathan Foreman filed a motion for rehearing. The panel has
denied appellant’s motion for rehearing.

                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.